Weight, J.
1. trust: implied or resulting. There is but little, if .any, controversy as to the law of this case. The rule is not denied, that if land is purchased by one, with money fur- , ' nislied by another, an implied or resulting trust arises, and the former becomes a trustee for the latter. It is also conceded that the party setting up the trust in such case has the burden of proof, and that he must establish it by evidence which is clear, satisfactory and conclusive, and not by loose and random conversations.
2. _ guardian and ward. Guided by these rules, we have only to inquire, for the present, whether the trust is established. In view of the conclusion reached by the court below, we have examined and re-examined the evidence with the utmost care; and still cannot resist the conviction that plaintiffs have abundantly sustained every material allegation of their bill. Indeed, if a trust of this nature ever can be sufficiently established, it is done in this instance. The guardian testifies most clearly to the arrangement, and he is supported by several other witnesses, including the persons who received the money from the father and who entered the wild lands. That the guardian did receive so much money for his wards, and that he handed it to the father, are facts about which there can be no dispute. The father was then in good circumstances, engaged actively in trade in the West. And that the guardian, the father, and all the relations, understood that this money was to be used, and was, in fact, invested for the use and benefit of the children in these lands, there can scarcely be a doubt, if we can *432believe human testimony. It was talked of, not once nor casually, but at different times, the arrangement being well and repeatedly understood. The father spoke often of executing the trust. At one time he was about to make the deed, but was prevented by illness from carrying out his pnrpose. And any possible1 argument against plaintiffs, growing out of such failure,'is met by the important thought that they were minors; that they would take the estate at all events by inheritance, and hence, neither they nor their friends would be apt to realize so strongly the necessity of a conveyance by the father. Then, again, Sterritt did not give nor extend credit to the father, upon the belief that he was the real owner of these lands. At least, we know the debt was contracted before they were purchased, and there is nothing to show that ho extended the time or delayed the collection of his claim, relying upon such ownership. The case is, therefore, relieved of this difficulty. lie stands as a judgment creditor, and it is a contest between him (the debt arising, as we have already stated) and those who claim to have the whole equitable right to lands upon which his judgment is an apparent lien. If, in fact, the theory of plaintiffs is correct, then their rights are paramount. There is nothing in the circumstances to estop them from asserting their equities.
The witnesses seem to be candid, unbiased and intelligent. There is no conflict, but without hesitation or doubt, they detail clearly and with great consistency, the transaction as it took place; fully and completely sustaining plaintiffs’ case. The conversations were not loose and random, but it was deliberately understood, when the guardian handed the money to the father, and when the father bought the land, or handed the money to others to invest, that it belonged to the children, and was being invested for their use.' There is no testimony that he was then *433so involved as to induce Mru to thus cover up his property. And, in a word, we repeat, that if the trust relation is not established in this instance, it would be almost impossible to establish it in any. And after giving to the rule relied upon by defendant’s counsel that the proof should be clear, satisfactory and conclusive (a rule which, I may be allowed to say, I have been inclined to enforce to the letter) we say, giving to this rule due weight, and all that can be claimed for it, we feel constrained to hold, that the court below erred in dismissing this bill.
3._wards may elect. One or two minor matters demand attention. Appellee insists that the guardian had no right to part with this money, and consent to its investment in this manner; that the wards must look to him for their money. In our opinion they might do so ; but at their election, they can follow the money into these lands. They might repudiate or ratify the act of the guardian. They have chosen to do the latter, and this was clearly their right.
4. Evidence: declarations of deceased trustee. The suggestion that the trust is not established, because shown, for the most part, by the declarations of the father, ma4e after the purchases, and that they are, therefore, no more than a narration of a past occurrence, is not supported by the record. Nor is the rule to which appellee refers (1 Greenl. Ev., §110), applicable to the case before us. The author is there treating of hearsay evidence. Hero the witnesses testify to what the father said at the time he made the investment, as also to his admissions and conversations afterward. His declarations were in disparagement of his title; explanatory of the character thereof; were against his interest; he was no longer living; and upon no ground can it be claimed that the testimony was inadmissible.
If the plaintiffs are to be treated as holding (in equity) *434all the wild lands (a matter not entirely clear from the record), then the father invested, including interest on the deferred payments for the farm, about $2,700, or some $535 more than he received from the guardian. If one-half the wild lands belonged to, and were purchased for their uncle, James Robinson, their guardian, then the excess of the investment would be about $245. And this, in connection with the fact that the father obtained time for two-thirds of the farm purchase, though he had before then received the money from the guardian, are urged by appellee as strong circumstances against plaintiffs’ case. We admit their force; but two or three considerations may be suggested to relieve their supposed controlling effect. The witnesses testify that the father was then in good circumstances, and that an advance to his children, even to the largest amount, would not have been unwarrantable, nor to the apparent prejudice of his creditors. Then, again, excluding interest on the deferred payments, the excess would have been but about $125. He paid but six per cent; and if he is charged with ten per cent for the money in his kinds (and all the witnesses testify that money was really worth that), the difference would be greatly diminished. Then, he received, for several years, the rents and profits of the farm. So that, taking all the facts into account, we think the case is relieved of the difficulties suggested; and especially so, as plaintiffs were minors, and the father seems to have acted with the honest purpose of investing his children’s money, money received from their maternal grandfather, with no thought or purpose of defrauding any one.
Reversed.